DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 16/698, 840, last communication received on 07/02/2021. Claims 1-22 are pending; claims 1-17 are rejected; claims 18-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 3-4 and 9, the claims recite the limitation "the method of claim 2” or “the method of claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

As to claim 10, the claim recites “wherein each cell comprises a primary node and at least one secondary node.” Note “the application cells correspond to application partitions, nodes, or other fault domains for the application. Thus, the terms cell, partition, and node may be used interchangeably herein” in Specification [0015] (as originally filed), it is not clear how a single cell may comprise a plural of cells (primary and secondary). Furthermore, people with ordinary skill in the art would know that application cells are just virtualized containers.  The major difference between an application cell and a Type 2 hypervisor (or a virtual machine (VM) manager) is that the entire operating system isn't virtualized. Each application you run, such as your Office program or your command prompt, opens in a new completely isolated container. It is not clear how each cell comprises a primary node and at least one secondary node. That renders the claim indefinite. Examiner assumes the limitation be “wherein each zone comprises a primary node and at least one secondary node” for examination purpose.
Dependent clams 11-17 have the limitation from independent claim 10 and do not remedy the deficiency. Claims 11-17are rejected under same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

The limitations in the claims 3-4 and 9 do not further limit the claimed system in claims 2 and 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 1, the claimed system comprises a computer system and a user interface. The computer system comprising a communication interface and a data store. As people with ordinary skill in the art would know, Application Programming Interface (API), a communication interface, is a software intermediary that allows two applications to talk to each other and data store is a data repository. Thus, the claimed computer system is software system per se. Furthermore, a user interface is a collection of data for presentation, the claimed system is software per se.  Software comprising a series of executable steps does not fall in any statutory categories of invention (i.e., Machine, Manufacture, Composition of Matter, and Process). Thus, claim 1 is not statutory.
Dependent clams 2-9 have the limitation from independent claim 1 and do not remedy the deficiency. Claims 2-9 are rejected under same rationale.

Allowable Subject Matter
Claims 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art references do not disclose "identifiers for each of a plurality of cells of the application distributed across the plurality of zones, the plurality of cells including at least a primary cell and a secondary cell" and "a failover workflow defining actions to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        11/18/2021